MONBOE, C. J.
To this suit brought for the recovery of penalties prescribed by section 22 of Act 267 of 1914, defendant excepted, on the ground that the petition discloses no cause of action, and, the exception having been sustained and the suit dismissed, plaintiff has appealed. The exception, as copied in the record, contains no intimation of the precise ground upon which it is predicated, and the defendant has made no appearance here to enlighten us upon that subject. Having compared the petition with the statute, and both petition and statute with our ruling in State ex rel. Coco, Atty. Gen., v. Shreveport Water Wiorks C'o., 141 La. 1091, 76 South. 210, in which a similar exception to a similar suit was held to have been improperly sustained, we conclude that the ruling here should be the same as in that case, and as follows, to wit:
Inasmuch as the requirements of section 22 of Act 267 of 1914 are that domestic and foreign corporations, engaged in the business of operating public utilities in this state, under state, parish, or municipal franchises, shall make annual reports,- within specified periods, containing specified information, under a specified penalty for noncompliance, a petition, filed on behalf of the state, by the Attorney General, alleging that such a corporation has failed to comply with those requirements (which it sets forth in full), and has thereby incurred the penalty for which it prays judgment, discloses a cause of action, and the exception of no cause of action having been improperly sustained, should be overruled.
It is therefore ordered that the judgment appealed from be annulled, the exception of *703ño cause of action overruled, and the case remanded, to be proceeded with according to law and to the view herein expressed, defendant to pay the costs of the appeal, and the costs of the district court to await the final judgment.